Citation Nr: 0800066	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  04-24 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for a mood disorder 
with depressive features, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughter



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to March 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
which, inter alia, denied a rating in excess of 30 percent 
for a mood disorder and a total rating based on individual 
unemployability due to service-connected disabilities.  

A videoconference hearing was held in May 2006 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In October 2006, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).

As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities.  This issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The veteran's mood disorder with depressive features is 
manifested by complaints of depression and nervousness, as 
well as episodic panic attacks and suicidal thoughts, memory 
impairment and difficulty in concentration, disturbances in 
mood, and difficulty in family and social relationships, 
productive of moderate social and occupational impairment.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for a mood disorder with 
depressive features have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in March 2002, prior to the initial rating 
decision on his claim, the RO provided the veteran with a 
VCAA notification letter.  This letter included a discussion 
of what part of the necessary evidence the veteran was 
responsible for submitting in connection with his claim, and 
what part VA would attempt to obtain for him.  The letter 
also specifically advised the veteran to submit or identify 
any additional information that he felt would support his 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), including the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
Board finds that the evidence does not show, nor does the 
veteran contend, that any notification deficiencies have 
resulted in prejudice.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  In that regard, the Board notes that 
after the initial March 2002 VCAA letter, the RO subsequently 
provided the veteran with an additional VCAA letter in June 
2005, as well as Dingess/Hartman letters in March 2006, April 
2006, and November 2006, which discussed the effective date 
and rating elements.  In May 2007, after providing the 
veteran with these notification documents, and offering him 
the opportunity to respond, the RO reconsidered the veteran's 
claim, as evidenced by the most recent May 2007 Supplemental 
Statement of the Case.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, and further received post-service VA 
and private clinical records, as well as records from the 
Social Security Administration.  He has also been afforded VA 
medical examinations in connection with his claim.  The 
veteran was also provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  Significantly, neither the veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Thus, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Background

A review of the record shows that in June 2000, the veteran 
filed a claim of entitlement to service connection for a 
psychiatric disorder, claimed as secondary to pain associated 
with his service-connected disabilities -- a right knee 
disability, a left knee disability, residuals of a right 
inguinal hernia repair, and right femoral neuropathy.  

In support of his claim, the veteran submitted a June 2000 
statement from his VA physician who indicated that it was at 
least as likely as not that the veteran suffered from an 
adjustment disorder and depressed mood secondary to pain 
associated with his service-connected disabilities.  

In connection with the veteran's claim, the RO obtained VA 
clinical records showing that he had participated in the 
substance abuse treatment program (SATP) where he was 
diagnosed as having, inter alia, depression.  In July 2000, 
the veteran was hospitalized for treatment of long-term 
alcohol dependence, dysthymic disorder, and adjustment 
disorder.  At a September 2000 VA medical examination, the 
diagnosis was mood disorder due to chronic pain with 
depressive features.

In a November 2000 rating decision, the RO granted service 
connection for mood disorder due to chronic pain with 
depressive features and assigned an initial 30 percent rating 
under Diagnostic Code 9434, effective June 14, 2000.  In 
addition, the RO granted service connection for a tender scar 
from hernia repair and assigned an initial 10 percent rating.

In January 2002, the veteran submitted a claim for a 
temporary total rating for his service-connected mood 
disorder.  In support of his claim, he submitted an October 
2001 note from his VA psychiatrist who indicated that the 
veteran had been a patient of hers for several years.  She 
indicated that the veteran had recently received inpatient 
treatment for bipolar II disorder from October 17, 2001 to 
October 23, 2001.  She indicated that the veteran should be 
able to return to work without restriction on November 10, 
2001.  

VA clinical records dated from January 2001 to March 2002 
show that the veteran participated in the substance abuse 
treatment program (SATP) and was treated for major 
depression.  In October 2001, he developed symptoms such as 
panic attacks with dry heaves.  He indicated that he had had 
increased anxiety and instability since a death in his 
family.  The veteran was hospitalized from October 17, 2001 
to October 23, 2001, in connection with his complaints of 
increasing anxiety and depression, panic attacks and thoughts 
of suicide.  It was noted that such escalation had begun when 
he and his spouse had to interrupt a motorcycle trip on the 
west coast due to the grave illness of his wife's mother.  On 
examination, the veteran was hyperalert, his affect was 
labile, and he was frequently tearful.  His speech was 
preoccupied with suicidal impulses.  During the course of 
hospitalization, the veteran's mood became less labile and he 
was able to sleep better.  His suicidal impulses gradually 
receded and he was discharged.  At the time of discharge, a 
GAF of 48 was assigned and the veteran was advised to follow-
up in the SATP.  

Subsequent clinical records show that the veteran was seen in 
aftercare therapy where he reported that he was not feeling 
depressed, although he sometimes felt bored with life.  On 
examination, his mood was euthymic.  The assessment was 
bipolar, most recent episode depressed, in remission.  The 
veteran indicated that he planned to return to work.  In 
January 2002, the veteran reported that he was abstaining 
from all mood altering chemicals.  He indicated that he had 
difficulty sleeping, but could live with it.  In February 
2002, the veteran reported some problems with his volunteer 
job, but otherwise things were going well.  He indicated that 
he used medication intermittently.  The assessment was 
bipolar, depressed, in remission.  A GAF of 55 was assigned.  

The veteran was afforded a VA psychiatric examination in 
March 2002, at which he reported ongoing symptoms of 
irritability, frustration, difficulty controlling his 
emotions, and episodes of crying.  He stated that he lived 
with his wife of 24 years and his three children.  He 
indicated that he worked in the aviation industry doing 
avionics installation.  The examiner noted that the veteran 
had an extensive substance abuse history, but showed no 
psychotic symptoms.  Examination showed an intense but 
appropriate affect.  The examiner described the veteran as 
verbal, intense, assertive, and socially outgoing.  He 
appeared confident and determined to cope with whatever 
stressors with which he was confronted.  The content of the 
veteran's thought was normal, with no delusions or 
hallucinations.  The veteran was oriented to time, person, 
place, and situation.  Short and long-term memory was intact.  
He had good insight and judgment.  The examiner concluded 
that the veteran was employable.  The diagnosis major 
depression.  A GAF of 55 was assigned, which the examiner 
indicated was indicative of moderate symptomatology.  The 
examiner indicated that the veteran's level of disability had 
remained stable since he was last examined in September 2000 
and that he had been able to reduce his medications since 
that time.  

Additional VA clinical records, dated from March 2002 to 
September 2003 show that the veteran continued to receive 
psychiatric counseling.  GAF scores of between 55 and 65 were 
assigned during this period.  

In August 2003, the veteran submitted an application for a 
total rating based on individual unemployability due to 
service-connected disabilities (VA Form 21-8940).  He 
indicated that he had last worked in May 2003 as an aviation 
technician, when he became too disabled to work.  He 
indicated that he had completed two years of college.  When 
asked what service-connected disabilities prevented him from 
working, he stated "all."  

In a September 2003 statement, the veteran's employer 
indicated that he was still employed full time, although he 
had been off work since May 2003 due to a workers' 
compensation injury.  

In a September 2003 statement, the veteran explained that he 
was currently out of work due to a back injury he had 
sustained on the job.  He indicated that as a result of his 
injury, he was now unemployable in his trade.  He indicated 
that "I have been told by reliable sources that with an 
injury to the back and prior surgery, it will be very 
difficult for me to find work of a physical nature."  

In a February 2004 rating decision, the RO denied a temporary 
total rating for the veteran's service-connected mood 
disorder, finding that he had not been hospitalized in excess 
of 21 days and had been able to return to work within one 
month without restriction.  

In February 2004, the veteran submitted another VA Form 21-
8940, claiming that he had lost his career as an aircraft 
install master technician due to disability.  He indicated 
that he had been off work since May 2003 due to a disability 
and had been fired in January 2004.  He had not tried to 
obtain other employment since being fired.  He indicated that 
he had completed three years of college and had an associates 
degree in aircraft mechanics and avionics.  He indicated that 
he had worked in that field from 1991 to 2004.  When asked 
what service-connected disabilities prevented him from 
working, he indicated that it was his right femoral 
neuropathy.  

Additional VA clinical records, dated to March 2004, show 
that the veteran reported that he was so depressed and angry 
that his wife and son were avoiding him.  He also indicated 
that he had recurrent nightmares of being on an operating 
table and undergoing surgery without anesthesia.  On 
examination, the veteran was well groomed and his speech was 
normal.  He denied suicidal ideation.  The assessment was 
bipolar, mixed mood, exacerbation.  

At a VA psychiatric examination in March 2004, the examiner 
noted that the veteran had been followed in the VA mental 
health clinic, where his most recent visits revealed 
diagnoses of bipolar disorder and a GAF of 55.  He noted that 
the major stressor in the veteran's life had been the recent 
loss of his job.  The examiner explained that the veteran had 
recently been fired from the aviation company where he had 
worked.  He noted that the veteran had sustained an on-the-
job back injury and had been given six months to recover.  
Because he was unable to return to work within that time 
frame, he was fired.  On examination, the veteran reported 
sleep difficulty, decreased concentration, passive ideas of 
suicide, depression, and weekly episodes of rage, which were 
not out of control.  He reported decreased interest in 
hobbies, such as reading and motorcycles.  The examiner noted 
that the veteran lived with his spouse and son and that they 
socialized with friends.  He did not do housework, laundry or 
cooking, but was able to engage in activities of daily 
living.  The veteran indicated that prior to being fired, he 
had not lost work due to psychiatric symptoms.  Examination 
showed appropriate affect and thought content.  The mood did 
not appear to be depressed, although the veteran expressed 
frustration about not being able to work.  The veteran's 
speech was normal and he expressed some paranoia about 
receiving workers' compensation.  He indicated that he 
believed he was unable to work, but was nervous because 
companies were known to check up of those receiving such 
compensation.  The examiner indicated that there was no 
delusional quality to this fear, nor did the veteran evidence 
any hallucinations, delusions, grandiosity, or other 
paranoia.  His thought process was logical, and there was no 
flight of idea or looseness of association.  The veteran 
indicated that he had memory problems, but the examiner noted 
that the veteran's memory - both recent and remote - was 
intact on examination.  He further noted that the veteran's 
memory had been normal at the last VA psychiatric examination 
in 2002.  The examiner noted that the veteran was not 
employed and that his psychiatric disability was contributing 
to his unemployability, but that it had not caused him to be 
unemployable in the past, nor did it render him unemployable 
currently.  The diagnoses included major depression.  A GAF 
score of 55 was assigned.  The examiner indicated that the 
veteran's level of disability had remained similar since he 
examined the veteran in 2002.  

Records from the Social Security Administration show that in 
a February 2005 decision, an Administrative Law Judge (ALJ) 
from the Social Security Administration concluded that the 
veteran was disabled since May 2003 due to various 
conditions, including bipolar disorder, personality disorder, 
degenerative disc disease, status post lumbar fusion, failed 
back syndrome, and chronic pain syndrome.  Medical records 
from SSA include VA and private clinical records showing 
treatment for pain syndrome, depression, and low back pain 
with radiculopathy.  

Included in these records is an April 2004 psychological 
evaluation conducted in connection with the veteran's 
application for disability benefits.  On examination, the 
veteran reported that he was applying for disability benefits 
because of back problems.  He indicated that he had undergone 
back surgery and that there was a complication, which caused 
him to lose his job.  He indicated that he had psychological 
problems because of his pain, including feeling sorry for 
himself.  The veteran reported that he was married and lived 
with his spouse and son.  He indicated that his hobby was his 
"custom Harley" and that he spent his days tinkering on his 
motorcycle, although he was not able to do much else due to 
back pain.  The veteran indicated that he also watched movies 
and talked with friends on the phone.  He indicated that he 
used to read, but that he developed short term memory 
problems.  On examination, the examiner described the veteran 
as appropriate, although he was somewhat flamboyant in his 
presentation, consistent with his histrionic personality 
disorder.  He was oriented to time, place, and person, and 
his speech was relevant, coherent, and goal directed.  There 
were no delusions or hallucinations.  The veteran's memory, 
both recent and remote, was fully intact.  After examining 
the veteran, the diagnosis was histrionic personality 
disorder.  The examiner also indicated that the veteran 
appeared to have a depressive disorder, although he did not 
appear depressed, but rather angry and hostile.  The anger 
present was more striking clinically.  The examiner concluded 
that a GAF of 61 to 70 was appropriate, and that the veteran 
was able to perform basic daily living tasks and maintain 
social contacts.  He was also able to sustain concentration 
and attention, remember and understand instructions, but 
would have difficultly relating appropriately to coworkers 
and supervisors because of symptoms related to his 
personality disorder.  

In a June 2004 statement, the veteran indicated that his 
psychiatric medications had recently been increased in light 
of his severe anger and mood swings.  He also indicated that 
he had been started on new medications for depression.  The 
veteran indicated that he had no social life because he did 
not feel like going anywhere due to extreme pain from riding 
in a car.  He also claimed that he had extreme short term 
memory loss, which he believed was from pain medication.  He 
indicated that he honestly believed he could not work "due 
to how messed up I am from pain, anger, depression, memory 
loss and concentration loss."  He indicated that "I also 
suffer from a panic attack stemming from a recurring 
nightmare involving intense pain in an operating theatre."

VA clinical records dated from April to August 2004, show 
that the veteran received continued treatment for various 
disabilities, including chronic pain.  In May 2004, the 
veteran was treated for an exacerbation of his bipolar 
disorder after he considered suicide.  In July 2004, the 
veteran complained of panic.  He requested an increase in his 
medications.  In August 2004, the veteran claimed that he was 
on the edge of panic.  He indicated that he believed his pain 
medication had affected his memory.  The impression was 
bipolar II, mixed mood.  Later that month, the veteran 
underwent Wechsler Memory testing.  The results show that the 
veteran's memory had declined.  The examiner concluded that 
the veteran had a severe impairment in memory for new 
learning.  At a psychiatric evaluation in August 2004, the 
veteran was causally attired and his speech was regular.  His 
affect had a good range and his thought process was goal 
directed. There were no delusions or psychoses.  There was no 
suicidal or homicidal ideation.  The veteran was alert and 
oriented.  He complained of memory problems.  The diagnosis 
was bipolar, mixed, in remission and a GAF of 55 was 
assigned.  

At a VA psychiatric examination in September 2004, the 
veteran reported that he had memory loss secondary to taking 
Gabapentin for a number of years.  He indicated that he had 
read a report that such medication caused brain damage.  As a 
result, he indicated that he had filed a lawsuit against the 
manufacturers.  The veteran indicated that he had been taking 
that medication for mood stabilization of his bipolar 
disorder and for help with pain control.  The veteran 
reported continued depressive symptoms.  He indicated that 
his social environment remained unchanged, but that he was 
having financial difficulties.  Examination showed that the 
veteran was appropriately dressed and groomed.  There was no 
bizarre behavior.  His speech was normal in tone, volume, and 
pacing.  Thought processes and content were normal, with no 
loosening of association, delusions, grandiosity, or 
paranoia.  His affect was consistent with the content of his 
thought.  His insight and judgment were no impaired.  The 
diagnoses included major depression and a GAF of 55 was 
assigned.  

The examiner reviewed the results of the August 2004 
psychological testing showing that the veteran had had a 
decline in his delayed memory functioning and significant 
deficits in concentration and attention.  The examiner 
indicated that it was not possible to attribute these 
findings to Gabapentin since the veteran was no longer taking 
the medication.  The examiner indicated that he had reviewed 
medical literature on the topic of Gabapentin.  He cited 
studies showing that there was no significant statistical 
difference in the incidence of amnesia between Gabapentin and 
a placebo and that studies had shown no long-term adverse 
consequences on cognitive processes during development.  He 
therefore concluded that the veteran's memory deficits were 
not caused by Gabapentin.  

Additional VA clinical records, dated from September 2004 to 
December 2005 show continued treatment for several 
conditions, such as chronic pain, hyperlipidemia, 
gastroesophageal reflux disease and depression.  In January 
2005, the veteran was seen by a VA psychiatrist.  The veteran 
reported that his recent vacation had been a disaster because 
his stepfather had been irritable.  He also described 
continued problems with anger.  On the other hand, the 
veteran indicated that his relationship with his spouse and 
son had improved.   On examination, the veteran's speech was 
rapid and he was agitated.  There was no evidence of 
delusions, psychosis, suicidal ideation, or homicidal 
ideation.  The veteran was alert and oriented.  He complained 
of poor memory, which the examiner indicated was not due to 
medication, but may be affected by his anger and arousal.  
The diagnosis was bipolar disorder, mixed.  A GAF score of 50 
was assigned.  In September 2005, the veteran requested a 
note from his doctor stating that he could ride his 
motorcycle for mental health purposes.  The doctor assented.  
In November 2005, the veteran reported that he was obsessing 
about the loss of his job.  He indicated that he thought 
about suicide, but would not follow through before a court 
date in January related to his lawsuit over his workers' 
compensation.  On examination, the veteran's thoughts were 
paranoid.  His speech was rapid.  He was alert and oriented.  
He exhibited mild deficits in recent recall although is 
remote memory was intact.  The diagnosis was bipolar 
disorder, mixed.  In November 2005, the veteran indicated 
that he wanted a note made in his chart that he put his 
motorcycle away due to pain.  

At his May 2006 Board hearing, the veteran testified that he 
felt that he was entitled to a higher rating for his 
psychiatric disability because his medications had been 
increased recently.  The veteran's spouse testified that the 
veteran had mood swings, was violent, and had contemplated 
suicide.  She indicated that his symptoms had increased over 
the last two and one half years.  

In January 2007, the veteran underwent VA psychiatric 
examination at which he reported that he lived with his 
spouse and that their marriage was in its 29th year.  His son 
also lived with them.  The veteran indicated that for leisure 
activities, he watched television and enjoyed marksmanship.  
His spouse described the veteran as "moping around the house 
during the day."  There was no history of suicide attempt or 
assault.  The examiner reviewed the veteran's claims folder 
and VA medical records, noting that he had had 26 mental 
health clinic visits since January 2004, with GAF scores 
ranging from 48 to 65.  On current examination, the veteran's 
psychosocial functioning was restricted.  The veteran 
reported very persistent symptoms of depression.  He 
indicated that he had no motivation and had to force himself 
to do things.  He described his sleep as interrupted due to 
pain.  He reported decreased energy and concentration.  The 
veteran's spouse reported that the veteran rarely left home.  
He had a short temper and was nervous.  On examination, the 
veteran was appropriately dressed and clean.  He had 
appropriate personal hygiene.  His spouse explained that she 
had to encourage him in that area.  The veteran's speech was 
normal and his attitude was cooperative.  He was somewhat 
tense and appeared anxious.  There was a degree of agitation 
and his affect was appropriate to content of thought.  He 
appeared unhappy.  The veteran's attention was good and he 
was oriented to time, person, and place.  There was no 
evidence of delusions and his judgment was intact.  There was 
no inappropriate behavior, ritualistic behavior, and the 
veteran did not have panic attacks or homicidal thoughts.  He 
acknowledged a history of passive suicidal thoughts, but 
stated that he would never carry it out because of his 
family.  The examiner indicated that the veteran's depression 
had not affected his activities of daily living, although his 
physical condition had caused significant restriction.  
Memory, both recent and remote, was intact, although the 
examiner noted that the veteran had some concentration 
problems.  After examining the veteran and reviewing the 
claims folder, the examiner's diagnoses included major 
depressive disorder, chronic.  A GAF of 52 was assigned 
indicating moderate symptoms.  The examiner indicated that 
the veteran's depression had caused some constriction in 
social relationships and family role functioning.  It was 
noted that the veteran had not had problems with work 
performance secondary to depression in the past.  The 
examiner concluded that it was not possible to say that the 
veteran's service-connected psychiatric disorder would cause 
total occupational impairment in and of itself.  There was 
sufficient information to indicate that the major depression 
did cause impairment in thinking and family relationships and 
work and mood.  The veteran's thinking was significantly 
pessimistic and he had constriction in family relationships.  
It would not be easy for the veteran with his present 
depressed mood to be able to be very effective in seeking 
employment, although if the depression existed and the other 
physical impairments did not, it was possible he could find 
gainful employment.  In conclusion, the examiner indicated 
that the evidence indicated that there had been an increase 
in depressive symptoms since the last VA medical examination 
in September 2004.  He indicated that the veteran's 
depression contributed to a moderate degree to his ability to 
be employed.  He indicated that the depression alone did not 
render him unemployable.


Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings 
may be appropriate when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See e.g. Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007); see 
also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The veteran's mood disorder with depressive features has been 
evaluated by the RO under 38 C.F.R. § 4.130, Diagnostic Code 
9434.

Under those criteria, a 30 percent evaluation is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a 50 percent 
rating have been met.  

As summarized in detail above, the evidence reveals that the 
veteran's service-connected mood disorder has been manifested 
by depression and nervousness, as well as episodic panic 
attacks and suicidal thoughts, memory impairment and 
difficulty in concentration, disturbances in mood, and 
difficulty in family and social relationships, productive of 
moderate social and occupational impairment.  

As set forth above, a 50 percent rating is assigned when 
there is occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Based on the symptoms described above, the Board finds that 
the veteran's mood disorder symptoms more nearly approximate 
the criteria for a 50 percent rating.  The evidence does not 
show, however, that a rating in excess of 50 percent is 
warranted.  For example, repeated examination has shown no 
evidence of obsessional rituals which interfere with the 
veteran's activities.  His speech is not intermittently 
illogical, obscure, or irrelevant.  Rather, at a VA 
psychiatric examination in March 2004, the veteran's speech 
was normal.  Similarly, the examiner who performed the 
disability evaluation for Social Security purposes described 
the veteran's speech in April 2004 as relevant, coherent, and 
goal directed.  At a psychiatric evaluation in August 2004, 
the veteran's speech was regular.  At a VA psychiatric 
examination in September 2004, his speech was normal in tone, 
volume, and pacing.  More recently, at the January 2007 VA 
psychiatric examination, the examiner noted that the 
veteran's speech was normal.  

In addition, the Board notes that while the veteran has 
reported depression and episodic panic attacks, the objective 
evidence shows that he does not suffer from near-continuous 
panic or depression affecting his ability to function 
independently, appropriately and effectively.  In that 
regard, the Board notes that at the a VA psychiatric 
examination in March 2004, the examiner concluded that the 
veteran was able to engage in activities of daily living.  An 
April 2004 psychological evaluation conducted in connection 
with the veteran's application for disability benefits 
revealed a similar conclusion, with the examiner finding that 
the veteran was appropriate in manner and was able to perform 
basic daily living tasks and maintain social contacts.  
Recently, in January 2007, the examiner concluded that the 
veteran's mood disorder did not affect his ability to engage 
in activities of daily living.  

The Board also notes that while the veteran has reported mood 
swings and outbursts of anger, he has not been shown to have 
impaired impulse control, such as unprovoked irritability 
with periods of violence.  Indeed, the veteran has no noted 
history of violence.  There have also been no findings of 
spatial disorientation; rather, the veteran has consistently 
been described as oriented in all spheres.  In addition, 
examiners have consistently described the veteran as clean, 
well-groomed, appropriately dressed, and capable of self-
care.  Although the veteran has reported some suicidal 
thoughts, he has denied suicidal intent.  Similarly, 
examinations have been consistently negative for complaints 
or findings of hallucinations or persistent delusions.  

In summary, the Board notes that, overall, the veteran's mood 
disorder has not been shown to cause occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, etc.  Rather, the veteran is in a 
very long term marriage and maintains relationships with his 
children.  With respect to his employment, his mood disorder 
has not been shown, in and of itself, to produce significant 
occupational impairment.  For example, at the VA psychiatric 
examination in March 2004, the examiner concluded that the 
veteran's mood disorder had not caused him to be unemployable 
in the past, nor did it render him unemployable currently.  
Additionally, at the January 2007 VA psychiatric examination, 
the examiner indicated that the veteran's depression 
contributed to a moderate degree to his ability to be 
employed, but did not render him unemployable.  

In that regard, the Board notes that such a conclusion 
appears to be consistent with the other evidence of record; 
GAF scores assigned in this case have been predominately in 
the 50 to 55 range.  GAF scores between 51 and 60 are 
reflective of moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupation, or school functioning, 
e.g., few friends, conflicts with peers or co-workers).  
Carpenter, 8 Vet. App. at 242.

In summary, the Board has considered all of the veteran's 
mood disorder symptoms that affect the level of occupational 
and social impairment.  After so doing, the Board concludes 
that his mood disorder is appropriately rated as 50 percent 
disabling.  For the reasons discussed above, the Board finds 
that overall record does not establish that the veteran's 
mood disorder is manifested by symptomatology which more 
nearly approximates a 70 percent or higher rating.  To that 
extent, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt doctrine is not for 
application.  38  U.S.C. § 5107(b) (West 2002); Gilbert, 1 
Vet. App. at 55 (1990).

In reaching this decision, the Board has considered whether 
the case should be referred for extra-schedular 
consideration.  An extra-schedular disability rating may be 
assigned if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2007).  In this case, however, the record reflects only one 
brief psychiatric hospitalization and there is no evidence 
that the veteran's mood disorder markedly interferes with his 
employment, beyond that contemplated by the schedular 
criteria.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  

Thus, absent any objective evidence that the veteran's mood 
disorder is productive of marked interference with 
employment, necessitates frequent hospitalization, or that 
the manifestations associated with this disability are 
unusual or exceptional, referral for consideration of an 
extra-schedular rating is not warranted.  See Shipwash v. 
Brown, 8 Vet. App.  218, 227 (1995). 


ORDER

Entitlement to a 50 percent rating for a mood disorder with 
depressive features is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

The veteran also seeks a total rating based on individual 
unemployability due to service-connected disabilities.  He 
claims that as a result of his service-connected 
disabilities, he is unable to work.  

Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or  follow a substantially gainful 
occupation as a result of service-connected disability; 
provided that, in pertinent part, if there is only one such 
disability, the disability shall be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability rated 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 
4.16(a) (2007).  

As a result of the Board's decision granting an increased 
rating for the veteran's service-connected mood disorder to 
50 percent, he now meets the minimum percentage requirements 
for a total disability rating based upon individual 
unemployability under 38 C.F.R. § 4.16(a).  

In view of the Board's favorable determination regarding the 
veteran's claim for an increased rating for his mood 
disorder, the RO should reconsider the veteran's entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

After conducting any additional 
development deemed necessary, such as a 
VA medical examination, the RO should 
reconsider the veteran's claim of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disabilities.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case that contains notice of all relevant 
actions taken on the claim.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


